It is a great honour for 
me to address the General Assembly on behalf of His 
Excellency Mr. Armando Emilio Guebuza, President of 
the Republic of Mozambique, who could not attend this 
gathering owing to national commitments. However, he 
wishes the General Assembly successful deliberations 
at this session.

I take this opportunity to congratulate Mr. Sam 
Kutesa, a distinguished son of our sisterly country, 
Uganda, on his unanimous election to preside over this 
session of the General Assembly. We firmly believe 
that his vision, wisdom and leadership will guide us 
to a comprehensive and results-oriented transformative 
development agenda. I assure him of the full support 
and collaboration of the delegation of Mozambique in 
the fulfilment of his noble mission.

I also wish to pay tribute to Ambassador John 
William Ashe for his devotion and for the pragmatic 
manner in which he presided over the sixty-eighth 
session of this body, and for his relentless efforts 
constructively to guide the ongoing debate on the 
architecture of the next development agenda.

The year 2015 will be a historic one, since the 
United Nations will reach the landmark celebration 
of its seventieth anniversary. That celebration will be 
enriched by the goal set in the year 2000 to halve poverty 
rates in the world by the year 2015, the conclusion 
of the next development agenda, and the adoption of 
a new framework for climate change. In that regard, 
we welcome the theme for this session, “Delivering 
on and implementing a transformative post-2015 
development agenda”, as it will enhance the ongoing 
deliberations under the United Nations umbrella on the 
next development agenda, galvanized by regional and 
subregional visions on that important topic.

In our deliberations, the results and challenges 
experienced in the implementation of the Millennium 
Development Goals (MDGs) will undoubtedly be 
referenced in shaping the next development agenda. We 
recognize that much has been done in the framework 
of the MDGs. However, apart from accelerating the 
achievement of all goals, it is important to guarantee 
the sustainability of those that were achieved and 
accelerate the implementation of those that are still 
lagging behind. It is our strong belief that the principle 
of inclusiveness must also be taken into consideration 
in order to build a common vision and to ensure 
global commitments and shared responsibilities in the 
implementation of the next development agenda.

To that end, Mozambique undertook a national 
consultation process on the post-2015 development 
agenda, a process that echoes our vision that 
sustainable development can be achieved only with 
a shared responsibility between Governments, civil 
society and the private sector. Mozambique’s national 

consultation process resulted in a robust call for the 
next development agenda to list the eradication of 
poverty as its overarching objective. To achieve that, it 
should ensure the promotion of equitable, sustainable 
and inclusive economic growth, focusing on women 
and youth.

The consultation also emphasized the need for the 
eradication of poverty and hunger, translated into the 
improvement of living standards through access to 
better social services such as education, health, social 
welfare, safe drinking water, sanitation and energy; 
the preservation of peace and political stability, the 
promotion of democracy and the protection of human 
rights; economic diversification and transformation to 
speed up technological modernization in sectors such 
as agriculture, industry, tourism and infrastructures; 
the protection of marine and land biodiversity, 
including the sustainable use of natural resources; 
effective partnership for development, particularly for 
access to science, technology and innovation; further 
enhancement of North-South cooperation, in the 
framework of global partnership in order to commit the 
developed countries to meeting their internationally 
agreed development goals obligations; the strengthening 
of South-South cooperation; and, finally, agreement 
on a common methodology to monitor and evaluate 
national progress.

In addition, the experiences and challenges we faced 
in the implementation of the MDGs — particularly in 
the accomplishment of Goal 8, “A global partnership 
for development” — underline the need for a greater 
commitment on the part of our development partners 
to increase their official development assistance, and 
for funding climate resilience and disaster-prevention 
efforts in developing countries. A transformative post-
2015 development agenda should include the need to 
strengthen its financing mechanisms, concomitant 
with the need to raise the contribution for domestic 
financing. Those expectations coincide with the 
emerging common vision at the subregional, regional 
and global levels. Therefore, we have a premonition 
that the agenda will be adequately inclusive and bring 
the much-needed transformation to deliver a world that 
is truly fit for all.

At this critical juncture, the successful conclusion of 
the Doha Development Round is a matter of urgency. Its 
contribution to the materialization of the development 
agenda as a whole cannot be overemphasized. In that 
regard, we are encouraged by the attempts of the World 
Trade Organization to restore the Doha negotiations 
and by the adoption of the Bali package, which are 
fundamental steps in the architecture of the Doha 
Round.

We are also encouraged by the positive trends in 
the development of Africa. As the Secretary-General 
states in his report on the work of the Organization 
(A/69/1), Africa continues to make steady development 
gains. Economic growth reached 4 per cent in 2013 and 
is projected to reach 5.3 per cent in 2014. Foreign direct 
investment increased, and substantial progress has 
been made towards the attainment of the MDGs.

If those positive developments are to be sustained, 
a transformative development agenda should reflect 
Africa’s priorities and special needs, as expressed in its 
Common Position on the post-2015 development agenda. 
In addition, that encouraging environment can be 
possible only in the context of peace, political stability, 
democracy and respect for human rights. Therefore, we 
regret that conflict prevention, peacekeeping and the 
rebuilding of war-torn States remain among the most 
complex challenges facing the United Nations and the 
international community at large.

Indeed, this session takes place in the context 
of grave instability and conflicts in the world, with 
enormous economic costs and severe humanitarian 
consequences that are unacceptable. Additionally, 
the complexity of some conflicts poses a challenge to 
the authority of the United Nations and consequently 
undermines the founding principles of the Organization 
as well as the role of multilateralism in addressing 
global concerns.

We have been challenged by the dramatic evolution 
in the strands of terrorism threats, which spare no part 
of the world. Therefore, Mozambique welcomes the 
adoption, at the 7272nd meeting of the Security Council, 
held on 24 September, of resolution 2178 (2014), which 
calls for an urgent boost in international cooperation to 
prevent the support and flow of terrorist fighters to and 
from conflict zones.

As we craft our collective strategy to deal with 
all forms and manifestation of that human scourge, 
we should not lose sight of the following elements. 
First is the need to strengthen multilateral approaches 
in full compliance with the Charter of the United 
Nations. Secondly, the root causes of terrorism must 
be addressed, as that scourge cannot and should not be 
associated with any religion, nationality or civilization. 

Thirdly, it is necessary to address the underlying 
conditions, such as poverty, injustice, social exclusion 
and marginalization, that serve as fertile ground for 
extremist ideologies to breed and thrive.

In an interdependent and globalized world, 
multilateralism refers to the collective and cooperative 
actions needed to address global challenges in a 
transparent, inclusive and effective manner, thereby 
contributing to order, stability and predictability. In 
that context, the United Nations must be strengthened 
in order to continue effectively to play its role as the 
epicentre of multilateralism. Today more than ever 
before, we must take concrete actions to reinforce the 
strategic role of the United Nations in the architecture 
of the global world.

Notwithstanding the prevailing challenges to the 
maintenance of international peace and security, we are 
encouraged by the efforts in place for the restoration of 
peace and stability in Mali, Somalia, the Democratic 
Republic of the Congo, the Central African Republic, 
the Sudan and South Sudan. We are also encouraged 
by the latest developments in Guinea-Bissau as a 
result of the general elections that prompted the 
promising first steps towards much-needed political 
stability — a precondition for that sisterly country to 
progress towards socioeconomic development. These 
achievements call our attention to the importance 
of cooperation and coordination between the United 
Nations and the African Union and with the subregional 
bodies in effectively addressing the range of conflict-
management problems through preventive diplomacy 
and mediation initiatives that allow for rapid responses 
to regional and subregional crises.

The principle of the right to self-determination 
continues to be central to the full enjoyment of human 
rights. In that context, the United Nations ought to 
continue to be engaged in the fulfilment of those 
rights by the peoples of Palestine and Western Sahara. 
Mozambique reiterates its full support for a just and 
lasting solution to the problem of Palestine through 
peaceful means, in accordance with international law 
and all the relevant resolutions of the United Nations.

With regard to Western Sahara, we are encouraged 
to note the initiative taken by the Chairperson of 
the African Union in appointing His Excellency 
Mr. Joaquim Alberto Chissano, former President of the 
Republic of Mozambique, as a special envoy to the five 
permanent members of the Security Council plus Spain, 
in an effort to step up the search for a solution that will 
ensure the fulfilment of the right of the Saharan people 
to self-determination, for which Mozambique reaffirms 
its unconditional support.

As I mentioned at the beginning of my statement, 
the advent of 2015 represents a historic opportunity for 
the United Nations to reshape global commitments in 
many ways. As we celebrate the seventieth anniversary 
of the Organization, we must use the momentum to take 
concrete steps to accelerate, in a sustained manner, the 
ongoing process of reforms in the Organization, in 
particular the reform of the Security Council.

The inability of the United Nations to solve conflict 
situations and political instability in the Middle East 
and Eastern Europe poses a challenge to its authority 
as the universal entity and multilateral political forum 
for fostering dialogue in a multilateral framework. The 
situation is worsened by the lack of substantive progress 
in the reform of the Security Council, almost 15 years 
after the international community recommitted itself to 
that important endeavour. It is our hope that at its sixty-
ninth session the General Assembly will deliver the 
much-awaited reform to democratize its representation 
and working methods and to strengthen its role in 
conflict prevention and the promotion of international 
peace and security.

Freedom of choice with regard to political systems 
and to trade is an inalienable right of all States, 
irrespective of their size. In that connection, the need to 
bring to an end the economic, commercial and financial 
embargo imposed by the United States of America 
against Cuba continues to be a matter of concern, for it 
is politically motivated and hinders the socioeconomic 
development of Cuba. For those reasons, Mozambique 
joins all those countries that demand the immediate 
termination of that unfair unilateral measure.

Mozambique is fully committed to the global 
agenda for peace and security, democracy and 
sustainable development. At the national level that 
commitment is translated into our political will to 
strengthen democracy in the country and to adopt a 
poverty-reduction strategy that is people-centred and 
promotes sustainable development. The regularity 
with which elections at different levels are held shows 
our unquestionable determination to consolidate the 
democratic system and defend its underlying values. As 
a result, on 15 October Mozambique will hold its fifth 
multiparty general elections to elect the President and 
the Parliament, and its second elections for provincial 
parliaments.

In the economic sphere, Mozambique has enjoyed 
steady economic growth for more than a decade. 
Coupled with the support of our development partners, 
including the United Nations, that has allowed for an 
improvement in social services delivery and enabled 
us to be on track to attain the majority the MDGs. In 
addition, recently discovered natural resources represent 
a challenge and an opportunity to further advance 
national socioeconomic progress. The development 
of new sources of clean and renewable energy such 
as bio-fuels is a priority for the Government, and due 
attention is being paid to prevent competition with 
food-production initiatives.

Therefore, we are emphasizing the following 
areas: the improvement of agriculture production and 
productivity in a sector that will continue to play a 
key role in our development efforts; human capital 
development to address the new emerging economic 
challenges; and the promotion of a strong private sector 
to take advantage of the opportunities brought about by 
the discovery and exploitation of natural resources. It 
is our firm conviction that, with peace and stability, we 
will continue successfully to address the development 
challenges facing Mozambique, which have poverty 
eradication and sustainable development at their 
epicentre.

Finally, as part of our commitment to peace and 
stability, in June Mozambique hosted the third Review 
Conference of the States Parties to the Convention on 
the Prohibition of the Use, Stockpiling, Production 
and Transfer of Anti-personnel Mines and on Their 
Destruction, also known as the Ottawa Convention. 
I should like to take this opportunity to thank all 
participants as well as all partners that contributed 
to making that event a success, because it was. We 
are engaged in continuing our efforts to declare the 
country free of landmines and thus to contribute to the 
fulfilment of one of the most important steps in our 
obligations under the Convention.

To conclude, I wish to reiterate Mozambique’s 
commitment to continue to be engaged in international 
efforts to address current global problems.

